Citation Nr: 1754969	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  12-24 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

 1.  Entitlement to an initial disability rating greater than 10 percent for right knee meniscus tear status post-surgical repair with symptomatic residuals prior to May 9, 2016.

 2.  Entitlement to an initial disability rating greater than 20 percent for right knee meniscus tear status post-surgical repair with symptomatic residuals after May 9, 2016.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1986 to February 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Winston Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

By way of procedural history, the Veteran was granted service connection for a right knee disability in a June 1989 rating decision with an initial rating of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 (2017).  The rating was decreased to zero percent in a January 1992 rating decision.  A claim for an increased rating was filed in November 2009, and the RO increased the rating to 10 percent under DCs 5299-5260 (2017).  The Veteran submitted a notice of disagreement in February 2011.  In response to a July 2012 statement of the case, the Veteran perfected her appeal in September 2012.

In a March 2012 rating decision, the RO assigned a temporary total disability rating from June 27, 2011, to August 31, 2011 for the Veteran's right knee post-surgical convalescence.

In a November 2014 decision, the Board denied the Veteran's claim for an evaluation in excess of 10 percent for right knee meniscus tear status-post surgical repair with osteophytosis under DCs 5299-5260.  However, the Board awarded a separate 20 percent evaluation for dislocated semilunar cartilage of the right knee, prior to June 27, 2011, under DC 5258 (2010), and a separate 10 percent evaluation for removal of semilunar cartilage with symptomatic residuals of the right knee, beginning September 1, 2011, under DC 5259 (2010).

The Veteran appealed the Board's November 2014 decision to the United States Court of Appeals for Veterans Claims (Court), and in November 2015, the Court issued a Memorandum Decision.  The Court vacated the Board's November 2014 decision, only to the extent that it denied a rating in excess of 10 percent for the Veteran's right knee meniscus tear status-post surgical repair with osteophytosis under DC 5299-5260.  

The Court did not disturb the Board's findings favorable to the Veteran, i.e., the grant of separate ratings for DCs 5258 and 5259.  

The Board remanded the issue in July 2016 for additional development pursuant to the Court's directives to afford the Veteran another examination.  

In a December 2016 rating decision, the Appeals Management Center (AMC) recharacterized the disability as right knee meniscus tear status post-surgical repair with symptomatic residuals, and then granted a 20 percent rating, effective May 9, 2016, under DC 5258.  The case was remanded in March 2017 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets any further delay, but finds that additional development is still necessary prior to adjudication of the matter here on appeal.  

As noted above, in November 2015, the Court vacated the Board denial of a rating in excess of 10 percent for the Veteran's right knee meniscus tear status-post surgical repair with osteophytosis under DC 5299-5260.  Consistent with the Court Memorandum Decision, this case was remanded by the Board in July 2016 for a VA medical opinion, as the January 2010 and October 2013 VA examinations were deemed inadequate because they did not provide opinions regarding the Veteran's functional loss during flare-ups, nor did they explain why this information could not feasibly be provided.  

Specifically, the Court directed that clarification from the October 2013 VA examiner be obtained regarding functional loss in the right knee during flare-ups.  The Court further directed that if the examiner was unable to feasibly determine the Veteran's functional loss during flare-ups, VA should attempt to conduct an examination during a flare-up or explain why such an examination was not feasible.  

The Veteran was afforded a new VA compensation examination in October 2016.  The examination was conducted during a flare-up and the examiner determined that upon flare-ups, flexion was to 50 degrees.  However, as indicated in the March 2017 Board remand, a new examination was needed as the Court in Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, weight-bearing and non-weight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia triggers additional requirements that must be met prior to finding that a VA examination was adequate.  In other words, the October 2016 examination is not compliant with Correia.

In response to the Board's March 2017 remand, the Veteran was afforded an additional VA compensation examination in June 2017.  The report included findings for pain on active and passive range of motion, pain on weight bearing and non-weight bearing, and range of motion measurements of the opposite knee.  Unfortunately however, the examination was not conducted during a flare-up, and the examiner did not adequately explain why such an examination was not feasible.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  

The Board is therefore remanding the Veteran's claim for development consistent with the directives of the Court's November 2015 Memorandum Decision, as well the requirements of both Correia and Sharp.  




Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records that are not already associated with the claims file for inclusion in the Veteran's claims file.

2.  Then, schedule a VA examination with a suitably qualified clinician, to provide the Veteran with an appropriate examination to determine the severity of the service-connected right knee disability.  **VA should attempt to conduct an examination during a flare-up of the Veteran's condition to the extent possible**

The claims file must be provided to the examiner for review.  Any clinically indicated testing and/or consultations must be performed.  

The examiner should:

(a) Assess the severity of the Veteran's right knee disability.

(b) Conduct range of motion testing (expressed in degrees, with standard ranges provided for comparison purposes) in active motion, passive motion, weight-bearing, and non-weight-bearing for each knee.  If the examiner is unable to conduct this testing or concludes that such testing is unnecessary in this case, he or she should clearly explain why this is so for each test that is not performed. 

(c) Render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins and should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain, and/or any of the other symptoms noted above, during any flare-ups and with repeated use.   Any additional functional loss should be expressed in terms of additional degrees of limited motion.

(d) With regard to FLARE-UPS, if the examiner is unable to feasibly determine the Veteran's functional loss in the right knee during flare-ups, the examiner must explain why such an examination is not feasible.  However, before a determination of infeasibility, the examiner MUST obtain information regarding severity, frequency, duration, precipitating and alleviating factors, and the extent of functional impairment of flares from the Veteran.

A complete rationale for all proffered opinions must be provided.  

3.  The Veteran is hereby advised that failure to cooperate in the development of her claim, such as by not reporting for this VA examination, without good cause, may have adverse consequences on her pending claim.  38 C.F.R. § 3.655 (2017).

4.  Then, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. B. MAYS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


